Title: To Benjamin Franklin from John Lemon, Edward Driver and John Nichols, 12 October 1778
From: Lemon, John,Driver, Edward,Nichols, John
To: Franklin, Benjamin


Honored sir
Dunan Castle Octr. 12th, 1778
Not doubting but your goodness will pardon our Presumption in writing to your Honour we take this freedom upon us to acquaint your Honour of the present Situation I am in. I was taken in the Washington Privateer brought to England and put on Board a Man of War against our Will and now taken in the fox Frigate by the French and [torn] Now confin’d in Dunnan Castle as Prisoners. We therefore rely on your Honours goodness to be assisting to us in geting our freedom form our present Situation which if your honour shou’d succeed we shall be ever in Duty bound to pray and subscribe ourselves your Honours Most obedient and most humble Servants
John LemonEdwd. DriverJohn Nichols
Answr from your honr. will add much to our happiness
 
Addressed: To / Dr. Franklin / Secretary of the united States / of America / at Passy
Notation by John Adams: Lemon Driver Nichols Oct. 12. 78. Prisoners in Dinant ansd. Oct. 15
